FILED
                            NOT FOR PUBLICATION                             JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10549

               Plaintiff - Appellee,             D.C. No. 4:10-cr-02302-RCC

  v.
                                                 MEMORANDUM *
CIRILO OROZCO-SANCHEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, District Judge, Presiding

                              Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Cirilo Orozco-Sanchez appeals from the district court’s judgment and

challenges his guilty-plea conviction and 63-month sentence for reentry after

deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386

U.S. 738 (1967), Orozco-Sanchez’s counsel has filed a brief stating there are no

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Orozco-Sanchez the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Orozco-Sanchez has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   11-10549